Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Massey on 2/3/21.

The application has been amended as follows: Claim 22 is cancelled.
Applicant adds claims 23 and 24 as follows:
23.	(New)  The method according to claim 2, wherein:
the laser beam is generated by a formation laser; and
the adjacent sheets of the stack are scored at the boundary between the fused portion of the stack and the at least one unfused portion of the stack by a second laser beam generated by a separation laser that is different than the formation laser.

24.	(New)  The method according to claim 2, wherein:
the laser beam is generated by a formation laser; and
.


Reasons for Allowance
Claims 1-20 and 23-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of fabricating a part, the method comprising steps of:
forming a stack from at least two sheets of fusible material the at least two sheets comprising a bottom sheet that comprises a bottom-sheet top surface, a bottom-sheet bottom surface, and a bottom-sheet thickness, separating the bottom-sheet top surface and the bottom-sheet bottom surface, and a top sheet that comprises a top-sheet top surface, a top-sheet bottom surface, and a top-sheet thickness, separating the top-sheet top surface and the top-sheet bottom surface, wherein the bottom sheet and the top sheet are stacked such that the top-sheet bottom surface and the bottom-sheet top surface form an interface between the top sheet and the bottom sheet;
directing a laser beam through the top-sheet top surface and through the top-sheet thickness such that the laser beam passes through the top-sheet top surface and through the top-sheet thickness without transferring energy to any portion of the top sheet so that no portion of the top sheet is melted; and
transferring the energy from the laser beam, directed through the top-sheet top surface and the top-sheet thickness, to multiple spaced-apart regions of the interface 
wherein melted portions of the top sheet of the stack and the bottom sheet of the stack define a fused portion of the of the stack and the fused portion of the stack defines at least a portion of the part.

Feygin (WO 90/03893) teaches a method of fabricating a part comprising stacking sheets of fusible material to form a stack (page 20 lines 12-15). Energy from a laser is then transferred to multiple locations on at least one interface between adjacent sheets of the stack according to a predetermined pattern corresponding with a design of the part (page 12 lines 14-28). The application of the laser energy forms multiple molten regions conjoined together to form a fused portion of the adjacent sheets, wherein the fused portion of the adjacent sheets forms the part (page 12 line 29 – page 13 line 10). Feygin does not teach directing a laser beam through the top-sheet top surface and through the top-sheet thickness such that the laser beam passes through the top-sheet top surface and through the top-sheet thickness without transferring energy to any portion of the top sheet so that no portion of the top sheet is melted; and transferring the energy from the laser beam, directed through the top-sheet top surface and the top-sheet thickness, to multiple spaced-apart regions of the interface between the top sheet and the bottom sheet such that only a portion of the top-sheet thickness, abutting the 

Bovatsek (US 8314359) teaches that the thermoplastic material is optically transparent for at least one radiation wavelength (abstract). Bovatsek does not teach directing a laser beam through the top-sheet top surface and through the top-sheet thickness such that the laser beam passes through the top-sheet top surface and through the top-sheet thickness without transferring energy to any portion of the top sheet so that no portion of the top sheet is melted; and transferring the energy from the laser beam, directed through the top-sheet top surface and the top-sheet thickness, to multiple spaced-apart regions of the interface between the top sheet and the bottom sheet such that only a portion of the top-sheet thickness, abutting the multiple spaced-apart regions of the interface between the top sheet and the bottom sheet, and only a portion of the bottom-sheet thickness, abutting the multiple spaced-apart regions of the interface between the top sheet and the bottom sheet, are melted.

Evans (US 2018/0001418) teaches that a metal material with apertures is used adjacent to the material to which the laser is applied. The laser is beamed through the aperture (window) but not the non-aperture locations (paragraph 70). Evans does not teach directing a laser beam through the top-sheet top surface and through the top-sheet thickness such that the laser beam passes through the top-sheet top surface and through the top-sheet thickness without transferring energy to any portion of the top .


Response to Arguments
Applicant’s arguments, see applicant’s arguments and remarks, filed 12/3/20, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748